DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,082,959 and claims 1-12 of U.S. Patent No. 10,194,431 and claims 1-24 of U.S. Patent No. 10,652,869 in view of Bertrand et al [US 2009/0239568].  Bertrand et al discloses each user device, also referred to as user equipment UE 109, in the uplink synchronized state is allocated uplink resources of a base-station and is assigned, on top of its radio resource control/medium access control (RRC/MAC) 16-bit identifier (C-RNTI), a unique uplink physical layer identifier to temporarily ensure non-contentious uplink transmissions via a shared communication channel or a scheduling request channel (see Fig. 1, para [0018]).  A scheduling request indicator (SRI) is generally used by UEs that are UL synchronized, have no scheduling grants, and need to send a scheduling request in order to be granted resources for use in transmitting data or control information e.g. event-triggered measurements. The SRI channel signals a scheduling request need and potentially provides some preliminary information but does not give the details of the scheduling request content which is included in the scheduling request (SR) message on PUSCH (see para [0020]).  The UL synchronization maintenance is generally performed through the regular UL scheduled transmissions for UEs with scheduling grants, periodically assigned reference signals such as sounding reference signals (SRS) (see para [0021]).  While still in cell A 108, UE 109 also employs synchronous scheduling requests to request allocation of up-link 111 time or frequency or code resources. If UE 109 has data ready for transmission, for example, traffic data, measurements report, tracking area update, etc., UE 109 can transmit a scheduling request indicator signal on up-link 111, see Fig. 1, para [0024]).  Therefore, it would have been obvious to one skill in the art before the effective file date of the invention to implement the EU scheduling requests uplink code resource of Bertrand et al to the for the EU transmitter operation functions and configuration for accuracy and very fast radio transmissions using specified time, frequency and code resources.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Muharemovic et al discloses the method is described for operating a cellular network, where the cellular network uses a plurality of frequency division multiplexing (FDM) bands for wireless communication from user equipment (UE) to a base station (NodeB). At least one band-specific cell parameter is computed for at least one the plurality of FDM bands by a serving NodeB. The band-specific cell parameters are transmitted from the NodeB serving a first cell to a NodeB serving a second cell. The band-specific cell parameters may be computed in response to scheduling information and/or channel specific measurements made by the NodeB. A UE receives a first Power Configuration, a Second Power Configuration, and a Scheduling Message indicative of an FDM band from the set comprising at least from First FDM band and Second FDM band. UE transmits with the First Power Configuration if the Scheduling Message was indicative of First FDM band, and with the Second Power Configuration otherwise.   [US 8,072,918]

Bertrand et al disclose the cell within cellular network includes user equipments (UEs) that transmit data to a base station (eNB). UEs are synchronized to the eNB upon entry to the cell. If a particular UE has data to transmit, it will be placed in a connected state and scheduled for transmission. Over a period of time, not all of the UEs will have data to transmit. The UEs are tracked as a scheduled portion and an unscheduled portion, wherein a UE is included in the scheduled portion in response to receiving a scheduling request from the UE. Synchronization is maintained between the eNB and each UE in the scheduled portion by sending a timing adjustment (TA) command if needed in response to receiving a scheduled transmission from each respective UE in the scheduled portion; Synchronization is maintained between the eNB and each UE in the unscheduled portion by allocating a periodic reference signal (sync-RS) to each UE in the unscheduled portion and by sending a respective timing adjustment (TA) command if needed to each respective UE in the unscheduled portion in response to a respective sync-RS received from each UE in the unscheduled portion.	[US 8,218,526]

Any inquiry concerning this communication or earlier communications from examiner should be directed to primary examiner craft is Van Trieu whose telephone number is (571) 2722972. The examiner can normally be reached on Mon-Fri from 8:00 AM to 3:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.


/VAN T TRIEU/
Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
08/12/2022